Citation Nr: 1621177	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  12-01 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

  

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) and a major depressive disorder prior to February 25, 2015.

2.   Entitlement to a disability rating in excess of 70 percent for PTSD and a major depressive disorder on or after February 25, 2015. 

3.   Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In that decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from July 20, 2009.  In addition, the RO denied entitlement to TDIU. 

During the pendency of the appeal, in a January 2012 rating decision, the RO increased the disability rating for the Veteran's PTSD to 50 percent, effective from July 20, 2009.  In an October 2015 rating decision, the RO increased the disability rating for the Veteran's PTSD to 70 percent effective from February 25, 2015.  Because the increased evaluation does not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board also notes that the Veteran's appeal originally included claims of entitlement to service connection for a cervical spine disorder and left upper extremity radiculopathy.  However, in an October 2015 rating decision, the RO granted entitlement to degenerative arthritis and intervertebral disc syndrome of the cervical spine, status post spinal fusion and service connection for left upper extremity radiculopathy associated with the cervical spine disorder.  The Board finds that the grant constitutes a full award of the benefit sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the effective dates.  Thus, the issues are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Accordingly, no further consideration is necessary.

The Board remanded the case for further development in October 2014.  The matter has since been returned for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.



FINDINGS OF FACT

1.  For the period prior to February 25, 2015, the Veteran's PTSD and major depressive disorder is productive of occupational and social impairment with reduced reliability and productivity but not occupational and social impairment with deficiencies in most areas.

2.  Since February 25, 2015, the Veteran's PTSD and major depressive disorder has been productive of occupational social impairment in most areas but has not been productive of total occupational and social impairment. 

3.  The Veteran is service-connected for PTSD and major depressive disorder (70 percent disabling), left upper extremity radiculopathy (30 percent disabling), hearing loss (30 percent disabling), degenerative arthritis and intervertebral disc syndrome of the cervical spine, status post spinal fusion (20 percent disabling), tinnitus (10 percent disabling), and a surgical scar (noncompensable).  The combined evaluation is 90 percent. 
 
4.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD and a major depressive disorder prior to February 25, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an evaluation in excess of 70 percent for PTSD and a major depressive disorder for the period on or after February 25, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD and major depressive disorder.

Moreover, the RO provided the Veteran with notice letters regarding his claim for TDIU in September 2010 and December 2010, which was prior to the initial decision on the claim in March 2011.  

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.

The Veteran was also afforded VA examinations in January 2011 and May 2015 in connection with his PTSD claim and in March 2011 in connection with his TDIU claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because they were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and they provide the findings necessary to evaluate the Veteran's PTSD. 

The evidence does not indicate or suggest that there has been a material change in the severity of the Veteran's PTSD and major depressive disorder since he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4)  (2015).

In addition, the AOJ substantially complied with the Board's October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, pursuant to the remand, an adequate VA examination was obtained with respect to the Veteran's claim for an increased evaluation for PTSD and major depressive disorder.  Thus, the AOJ has substantially complied with the Board's instructions.

 For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
    





Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41; Schafrath v. Derwinski, 1 Vet. App. 589   (1991).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran's PTSD is currently assigned a 50 percent disability evaluation prior to February 25, 2015 and a 70 percent disability evaluation thereafter pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that diagnostic code, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list. The Board need not find all or even some of the symptoms to award a specific rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Entitlement to a specific disability rating, however, requires "sufficient symptoms of the kind listed in the [relevant rating] requirements, or others of similar severity, frequency[,] or duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed .Cir.2013). "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment." Id. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126.  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

In assessing the degree of psychiatric disability, Global Assessment of Functioning (GAF) scores are for application and reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996); see also 38 C.F.R. § 4.125, 4.130.   However, a GAF score assigned in a case is not entirely dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a).

I.  Period prior to February 25, 2015

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial evaluation in excess of 50 percent for PTSD and major depressive disorder is not warranted prior to February 25, 2015.

The Veteran was afforded a VA examination in January 2011 at which time he was diagnosed with PTSD and major depressive disorder.  The Veteran reported having 
irritability, anger, mood swings, intrusive thoughts, social isolation, hypervigilance, increased startle response, difficulty concentrating, and chronic sleep impairment.  The Veteran stated that he had a healthy relationship with his wife but described a history of problems related to detachment and emotional unavailability.  The Veteran was noted to maintain relationships with a few friends and occasionally engage in activities and hobbies such as fishing.  The Veteran reported steady employment for many years and worked as a supermarket meat cutter in a supervisory capacity until he retired in 2010 because he could no longer perform his job.  The Veteran stated that his PTSD and depression have caused moderate to severe psychological distress and contributed to a history of problems in occupational functioning with respect to irritability, anger, and interpersonal conflict.  The examiner stated that PTSD and depression likely have a moderate impact on the Veteran's ability to maintain steady employment. 

A mental status examination revealed that the Veteran was well groomed, alert and oriented in all spheres.  His eye contact was appropriate and speech was within normal limits.  His mood was dysphoric and affect was appropriate to content.  The Veteran did tear up on several occasions but maintained his composure throughout the evaluation.  In addition, his thought processes were logical, coherent, and goal directed.  His thought content was within normal limits and there was no evidence of auditory or visual hallucinations.  The Veteran denied suicidal and homicidal ideation.  His insight and judgment were grossly intact.  The Veteran was assigned a GAF of 55.  The examiner concluded that his PTSD symptoms appear to result in reduced reliability and productivity in work efficiency. 

The Veteran's VA treatment records prior to February 25, 2015 indicate that he was assessed with PTSD, depressive disorder, rule out social anxiety disorder and rule out cognitive disorder.  See October 2013 VA treatment record.  The Veteran reported symptoms such as anxiety, depression, and nightmares.  He was noted to have retired in August 2009 from a 36 year career as a supermarket supervisor.  See August 2009 VA treatment record.  A May 2011 note indicated that the Veteran was experiencing fewer nightmares with medication and his PTSD was much better since attending Vet Center counselling.  Treatment records dated October 2011 and December 2012 revealed a negative screen for depression.  The Veteran also denied feeling little interest or pleasure in doing things.   

An August 2013 psychiatric consult shows the Veteran presented as anxious, pressured, and tangential.  A mental status examination revealed a blunted affect, tearfulness, depressed mood, poor insight, and fair judgment.  The Veteran denied suicidal and homicidal ideation.  He was assigned a GAF of 52 and a GAF of 55 during the past year.  The Veteran denied a history of suicide attempts and feeling hopeless about the present and future.   A depression screen was suggestive of moderately severe depression.  

A September 2013 mental health progress note indicates the Veteran was easily irritated, yelled but did not engage in violent behavior.  He further reported chronic trouble sleeping.  He denied suicidal ideation.  During the visit, the mental status examination revealed speech was normal rate, volume, articulation, coherence, and spontaneity.  Thought process was linear and goal directed.  Thought content revealed no auditory or visual hallucination, delusions, or paranoia.  Insight was good and judgment was intact.  The Veteran was alert and oriented and his memory was intact.  There was no impairment with respect to attention and concentration.  Mood was depressed and affect was full range, congruent with mood. 

An October 2013 mental health note showed the Veteran reported doing much better.  He stated that he was sleeping better and felt calmer.  He reported snapping less and had anxiety related to his hearing difficulties.  He did report memory problems but stated that he has had memory problems his entire life.  An April 2014 mental health progress note indicated the Veteran's mood had been "okay" although he had been saddened about a friend's unexpected death.  He denied suicidal ideation.  

A review of the Veteran's Vet Center notes indicates that his symptoms included anxiety, depression, intrusive thoughts, and nightmares.  The Veteran denied current and past suicidal ideation.  He stated his wife was supportive and understanding. See November 2010 and December 2010 Vet Center notes.  A March 2014 statement from the Veteran's counselor at the Vet Center indicates that the Veteran endorsed symptoms of chronic sleep impairment, hypervigilance, irritability, anger, guilt, avoidant behavior, flashbacks, and social isolation.  It was noted that these symptoms have caused difficulty in interpersonal relationships and employment.  For instance, the Veteran had reported that he believed his first marriage ended in divorce due to his PTSD.  Moreover, he was unable to manage his anger at work which resulted in frequent altercations with co-workers. 

Based on the evidence, the Board finds that the Veteran's overall disability picture more closely approximates the criteria for a 50 percent evaluation prior to February 25, 2015.  The Board considers the Veteran's lay statements describing symptoms, such as sleep impairment, irritability, anger, depression, and anxiety to be probative.  The Board finds the Veteran's overall symptomatology picture more closely approximates the 50 percent criteria which contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.

The aforementioned evidence does not show that during this period, the Veteran had suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Although the Veteran endorsed irritability and anger, there is no evidence these symptoms  resulted in violence.  See September 2013 VA treatment record.  In addition, the record indicates the Veteran had been noted to have major depressive disorder and endorsed symptoms of depression; however, there is no indication that the symptoms were near-continuous.  See October 2011 and December 2012 VA depression screens.   In fact, the January 2011 VA examiner found the Veteran to be well groomed, alert and oriented with speech within normal limits.  Moreover, his thought processes were logical, coherent, and goal directed.  His thought content was within normal limits he denied suicidal ideation.  His insight and judgment were grossly intact.  The VA examiner concluded that his PTSD symptoms appear to result in reduced reliability and productivity in work efficiency which is reflective of a 50 percent evaluation. 

As to social impairment, the Veteran has stated that he was socially isolated and had conflicts with family members and co-workers.  However, he has remained married to his current wife for many decades and told the VA examiner that he has a good relationship with her.  He also described having friends and engaging in hobbies such as fishing. 

With regard to occupational impairment, the VA treatment records noted that the Veteran retired primarily due to physical limitations.  See August 2013 VA treatment record.  The Veteran had reported a lengthy, stable employment history as a meat cutter in the supermarket industry.  Although he described irritability and anger with coworkers, the Veteran was a supervisor and nevertheless maintained a 37 year work history in the same industry.  

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 70 percent evaluation prior to February 25, 2015, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra. 

Finally, the Board observes that during this time period, the Veteran has been assigned GAF scores ranging from 52 to 55.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.
While the Board has considered the degree of functioning as evidenced by this reported GAF score, it is but one factor for consideration in assigning a rating in this case.  Nevertheless, while considering the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner explanations to be the most probative evidence of the Veteran's psychological symptomatology.

When all of the evidence and findings contained therein are considered in totality, including the degree of functioning as evidence by the GAF score, the Board finds that the Veteran has been shown to have occupational and social impairment with reduced reliability and productivity.  The Board concludes that the preponderance of the evidence is against a finding that an evaluation in excess of 50 percent is appropriate prior to February 25, 2015, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

II. On or after February 25, 2015

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 70 percent for PTSD and major depressive disorder on or after February 25, 2015.

A February 2015 Vet Center note from the Veteran's counsellor indicates that in recent months, the Veteran had been experiencing an exacerbation of symptoms including increased anxiety and panic, social isolation, depression with passive suicidal ideation, increased unprovoked irritability, and sleep difficulties.  It was noted that the Veteran experienced a decline in his ability to effectively manage existing relationships and establish new social relationships. 

The Veteran was afforded a VA examination in May 2015 during which he stated that his PTSD symptoms included hypervigilance, increased social isolation, increased irritability and anger, low frustration tolerance, and increased difficulties with his wife.  The Veteran also reported that he has had thoughts about suicide and picturing himself dead, not being afraid of death, and described that his method would be jumping off a high structure or bridge.  However, he denied past suicide attempts and any current intent to take his life.  The examiner found the Veteran to have symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, suicidal ideation, and neglect of personal appearance and hygiene.  The examiner noted that the Veteran's PTSD manifested in occupational and social impairment with reduced reliability and productivity.

A mental status examination revealed that the Veteran was anxious with a congruent, non-labile affect.  His thought process was logical and goal-directed.  Insight and judgment were fair.  The Veteran stated that his hygiene was never an issue but now he does not view it as important. 

As noted above, a 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The aforementioned evidence does not show that the Veteran gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name. In fact, as noted above, the May 2015 VA examiner indicated that the Veteran has speech and language within normal limits, he was fully oriented and exhibited linear and goal-directed thought processes.  There was no evidence of hallucinations or delusions, obsessions, or compulsions.  

As to social impairment, the Veteran has reported that he has low frustration tolerance with family, friends, and strangers.  However, despite his marital conflict, he has remained married for over 30 years and reported that his relationship with his son is good.  Thus, while he clearly has significant social impairment, the fact that he has maintained this relationship suggests that the impairment is not total.  

With respect to occupational functioning, the May 2015 VA examiner stated that the Veteran has been retired since 2010 primarily related to his neck surgery and continued physical limitations regarding lifting and twisting.  The Veteran reported that during his employment, he did well on the job and had a good relationship with boss who took care of tasks he was not good at, like paperwork.  He also reported good relationships with coworkers and customers, although he would get frustrated when his employees did not follow directions. 

Overall, the Veteran has not demonstrated symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra.

As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, the Board concludes that the Veteran has not been shown to have total occupational and social impairment.  Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met.  Therefore, the Board finds that the preponderance of evidence is against an  initial evaluation in excess of 70 percent for PTSD on or after February 25, 2015.


III.  Additional Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD major depressive disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's PTSD, including sleep disturbance, anxiety, depressed mood, hypervigilance, irritability, and anger are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  Indeed, the 50 percent and 70 percent evaluations contemplate the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  Moreover, as the rating criteria outlined in the General Rating Formula for Mental Disorders serve merely "as examples of the type and degree of the symptoms, and their effects, that would justify a particular rating, " Mauerhan, 16 Vet.App. at 442, there are no symptoms attributable to the Veteran's service-connected PTSD major depressive disorder that have not been accounted for in the assigned 50 and 70 percent ratings.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions insofar as they impact the disability picture of the disability presently on appeal.  See Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) (clarifying that, "although Johnson requires the Board, in certain cases, to discuss the collective impact of a claimant's service-connected disabilities, it does not alter the Board's jurisdiction over individual schedular or extraschedular ratings.").   Significantly, the Veteran and his representative have not identified any symptoms resulting from the combined effect of his service-connected disabilities that are not contemplated by his assigned disability rating.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.

IV. Entitlement to TDIU

All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  For VA purposes, total disability exists when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16(b).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (Jan. 21, 1992).

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose, 4 Vet. App. at 363.

In this case, the Veteran is service-connected for PTSD and major depressive disorder (70 percent disabling), left upper extremity radiculopathy (30 percent disabling), hearing loss (30 percent disabling), degenerative arthritis and intervertebral disc syndrome of the cervical spine, status post spinal fusion (20 percent disabling), tinnitus (10 percent disabling), and a surgical scar (noncompensable).  The combined evaluation is 90 percent.  Thus, the Veteran meets the scheduler criteria for TDIU.

Nevertheless, upon review of the claims file, the Board finds that the evidence does not show that the Veteran is unemployable due to his service-connected disabilities. Significantly, the Veteran had been employed in a steady job as a meat cutter for almost four decades prior to his retirement in 2010.  In this regard, during the May 2015 VA examination, the Veteran reported that he had good relationships with his supervisor and co-workers.  

Throughout the appeal period, the Veteran has alleged that his service-connected cervical spine disability and secondary radiculopathy precluded him from obtaining and maintaining employment.  See November 2010 VA Form 21-8940.  An August 2013 VA treatment record indicated that he worked in the supermarket industry for 38 years until he "couldn't work anymore" due primarily to his physical condition. 

A March 2011 VA examiner noted that the Veteran had "left work/retired" in August 2009.  The examiner opined that the Veteran's cervical spine disability precludes him for obtaining and maintaining physical employment but not sedentary work.  The examiner was also noted that during the past 12 months, no time was lost from work due to the cervical spine disability and radiculopathy. 

Moreover, a February 2015 VA examiner opined that the Veteran was limited in terms of performing physical work tasks requiring the regular and repetitive use of the neck in any range of motion.  However, the examiner further stated that the Veteran's service-connected spine disability and associated radiculopathy do not preclude him from using a keyboard.  In addition, he found that the Veteran was able to perform sedentary work tasks to include operating a computer mouse and using a telephone. 

With respect to the Veteran's service-connected PTSD and major depressive disorder, the Board does acknowledge the Veteran's assertions that his psychiatric disability interfered with work and caused difficulties for him at his job, such as irritability and problems with social relationships.   However, the Board notes that such symptomatology is already contemplated in the currently assigned evaluations for PTSD with major depressive disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411.  These difficulties alone do not establish that he is unable to obtain or maintain employment, but rather show that he is occupationally impaired.

Based on the foregoing, the Board concludes that, while the Veteran undoubtedly has industrial impairment as a result of his service-connected disabilities, as evidenced by his disability evaluations, the evidence does not show that the service-connected PTSD with major depressive disorder and cervical spine disability preclude gainful employment.  As noted on the Veteran's VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran is a high school graduate.  Indeed, the January 2011 VA examiner noted that the Veteran was a high school graduate who reported a standard education with no significant problems.  Additionally, the VA examiners who examined his cervical spine and associated radiculopathy found that he was not precluded from performing sedentary work.  The Board notes that "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1 (2015).  




						
						(CONTINUED ON NEXT PAGE)


Based on a review of the evidence of record, the Board concludes that the disability evaluations assigned under the VA Schedule for Rating Disabilities accurately reflect the Veteran's overall impairment to his earning capacity due to his service-connected disabilities.  Therefore, a total rating for compensation based on individual unemployability due to service-connected disabilities is denied.



ORDER

Entitlement to an initial evaluation in excess of 50 percent for PTSD and a major depressive disorder for the period prior to February 25, 2015 is denied.  

Entitlement to an evaluation in excess of 70 percent for PTSD and a major depressive disorder for the period on or after February 25, 2015 is denied. 

Entitlement to TDIU is denied. 




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


